Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 25-28 and 30-35 were canceled. 
Claim 11 was amended. 
Claim 36 was added.
Claims 1-24, 29, and 36 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-24 and 29) in the reply filed on 11 January 2021 is acknowledged.
Applicant’s election of Species SEQ ID NO: 5, 10, 13-18, 21, 24, 78, 79, 82, 83 and Construct 7.4 in the reply filed on 11 January 2011 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-16 and 22-24 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 January 2021.

Claims 1-14, 17-21, 29, and 36 are under consideration. 

Drawings
The drawing set forth as Figures   6, 8, 9A and 9B     are objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers, either in the figure or in the brief description of drawings at page       18.  
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
            A replacement drawing sheet, including the correction, is required, if the drawings are objected to.  See 37 CFR 1.121(d).  However, this ground of objection would be withdrawn, so that a replacement drawing would be not be required, if Applicant were to amend the brief description of the figures section so that the description indicates which 
Appropriate correction is required.


The drawing set forth as Figures   6, 8, 9A and 9B     are objected to because the letters in the boxes are illegible. It is suggested that Applicant use bigger font to make them legible. Appropriate correction is required.

Abstract
The disclosure is objected to because of the following informalities: Abstract contains the word “said” in line 6.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

Claim Objections
Claim 3 is objected to because of the following informalities: “and to to VH” in line 5 of subpart (iii) should read “and to VH”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “a first polypeptide” in line 4 should read “the first polypeptide” and “a second polypeptide” in line 4 should read “the second polypeptide” since claim 8 depends from claim 1 and claim 1 already recited “a first and a second polypeptide”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “a first peptide” in line 5 should read “the first polypeptide” and “a second peptide” in line 8 should read “the second polypeptide” because claim 1 recites “polypeptide”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “peptide linker fused at its C-terminus” in line 6 should read “peptide linker and fused at its C-terminus”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: the wherein clause should be amended to read better. It is suggested that Applicant amend the wherein polypeptide comprises two ectodomains of said TNF ligand family member or fragments thereof connected to each other by a first peptide linker and fused at its C-terminus by a second peptide linker to a CL domain that is part of a heavy chain, and wherein the second polypeptide comprises one ectodomain of said TNF ligand family member or a fragment thereof fused at its C-terminus by a third peptide linker to a CH1 domain that is part of a light chain”. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “the amino acid substitutions the amino acid substitutions” in line 2-3 should read “the amino acid substitutions”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "said polypeptide" in line 7 of subpart (i), line 6 of subpart (ii), and line 7 of subpart (iii).  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 1 and claim 1 recites “a first and a second polypeptide”. Therefore, it is not clear which polypeptide Applicant intends to recite by “said polypeptide”.
Claim 8 recites the limitation "said polypeptide" in line 11. There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends from claim 1 and claim 1 recites “a first and a second polypeptide”. Therefore, it is not clear which polypeptide Applicant intends to recite by “said polypeptide”.
Claim 13 recites “a first heavy chain and a first light chain, both comprising a Fab molecule” in line 3. Fab molecule is made of both heavy chain and light chain. Therefore it is unclear how both a first heavy chain and a first light chain comprise a Fab molecule.
Claim 14 recites the limitation "the first peptide" and “the second peptide” in line 2 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends from claim 1, and claim 1 does not recite “a first peptide” and “a second peptide”.




A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “selected from the group consisting of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, and 8”, and the claim also recites “particularly the amino acid sequence of SEQ ID NO: 1 or 5” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 13-14, 17-19, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody 
Claim Analysis
The instant claims are directed to a genus of antigen binding molecules defined by partial structures (i.e. antigen binding molecule) and function (i.e. binding to PD-1).  The invention relates to a genus of a TNF family ligand trimer-containing antigen binding molecule comprising (a) at least one moiety capable of specific binding to PD1 and (b) a first and a second polypeptide that are linked to each other by a disulfide bond, wherein the antigen binding molecule is characterized in that the first polypeptide 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed ten constructs (contruct 7.1-7.6 and construct 7.11-7.14; pages 123-156) for a TNF family ligand trimer-containing antigen binding molecule comprising at least one moiety capable of specific binding to PD-1. However, a few disclosed species do not teach the broadly claimed genus as claimed in instant claims.  
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antigen binding molecules that can function with only partial structures defined by instant claims (e.g., mere recitation of “antigen binding molecule capable of specific binding to PD-1” without defining specific sequences for all six CDRs for heavy and light chain variable regions).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of a TNF family ligand trimer-containing antigen binding molecules that would bind to PD-1 by the mere recitation of “a TNF family ligand trimer-containing antigen binding molecules comprising at least one moiety capable of specific binding to PD-1” as the instant claim broadly claimed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13-14 and 29 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 10,392,445 (hereinafter patent ‘445; PTO-892) in view of US 2015/0210769 (hereinafter PGPub '769; PTO-892).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	Regarding claim 1, patent ‘445 teaches a tumor necrosis factor (TNF) family ligand trimer-containing antigen-binding molecule comprising (a) at least one antigen-binding domain comprising an antibody light chain variable region (VL) and an antibody heavy chain variable region (VH) capable of specific binding to a target cell antigen wherein the target cell antigen is Fibroblast Activation Protein (FAP) and (b) a first and a second polypeptide that are linked to each other by a disulfide bond, wherein the first polypeptide comprises two ectodomains of a TNF ligand family member or a fragment thereof that are connected to each other by a peptide linker and the second polypeptide comprises only one ectodomain of the TNF ligand family member or a fragment thereof, wherein the TNF ligand family member is 4-1BBL and wherein the antigen-binding molecule activates the NFκB signaling pathway (claim 1 of patent ‘445).

	Regarding claims 3 and 8, patent ‘445 teaches the TNF family ligand trimer-containing antigen-binding molecule of claim 1, wherein (i) the first polypeptide comprises an antibody heavy chain constant domain 1 (CH1) or an antibody light chain constant domain (CL) and the second polypeptide contains a CL or CH1 domain, wherein the second polypeptide is linked to the first polypeptide by a disulfide bond between the CH1 and CL domain, and wherein the first polypeptide comprises two ectodomains of a TNF ligand family member or fragments thereof that are connected to each other and to the CH1 or CL domain by a peptide linker and wherein the second polypeptide comprises one ectodomain of the TNF ligand family member or a fragment thereof connected via a peptide linker to the CL or CH1 domain of the second polypeptide (claim 3).
	Regarding claims 4-6, patent ‘445 teaches the TNF family ligand trimer-containing antigen-binding molecule of claim 1, wherein the ectodomain of the TNF ligand family member comprises the amino acid sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:96, SEQ ID NO: 373, SEQ ID NO:374 and SEQ ID NO:375 (claim 5). SEQ ID NO: 96 of patent ‘445 is same amino acid sequence as SEQ ID NO: 5 of instant application (see below for result 1 of SEQ ID NO: 5.rai). SEQ ID NO: 5 of instant application is the amino acid sequence for 4-1BBL (71-248) in elected construct 7.4 (see Table 11, page 

Result 1 of SEQ ID NO: 5.rai

    PNG
    media_image1.png
    626
    634
    media_image1.png
    Greyscale




result 1 of SEQ ID NO: 10.rai

    PNG
    media_image2.png
    476
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    437
    585
    media_image3.png
    Greyscale

	Regarding claim 13, patent ‘445 teaches a tumor necrosis factor (TNF) family ligand trimer-containing antigen-binding molecule comprising (a) a first heavy chain and a first light chain, both comprising a Fab molecule capable of specific binding to a target cell antigen, wherein the target cell antigen is Fibroblast Activation Protein (FAP),
(b) a first peptide comprising two ectodomains of a TNF ligand family member or fragments thereof connected to each other by a first peptide linker fused at its C-terminus by a second peptide linker to a second heavy or light chain, and
(c) a second peptide comprising one ectodomain of the TNF ligand family member fused at its C-terminus by a third peptide linker to a second light or heavy chain,
wherein the TNF ligand family member is 4-1BBL and wherein the antigen-binding molecule activates the NFκB signaling pathway (claim 20).

	Regarding claim 29, patent ‘445 teaches a pharmaceutical composition comprising the TNF family ligand trimer-containing antigen-binding molecule of claim 1 and at least one pharmaceutically acceptable excipient (claim 15).
	However, patent ‘445 does not teach at least one moiety capable of specific binding to PD-1.
	Regarding claims 1 and 9, PGPub '769 teaches anti-PD-1 antibody (abstract). PGPub '769 teaches Fab fragment (paragraph 264). PGPub '769 further teaches the anti-PD-1 antibody molecule is administered with a 4-1BB receptor targeting agent (paragraph 187). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘445 and PGPub '769 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace antigen binding domain binding to FAP taught by patent ‘445 with PD-1 antibody taught by PGPub '769 in order to arrive at the claimed invention. It is obvious to one of ordinary skill in the art to combine PD-1 antibody and 4-1BBL moiety since the 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Claims 1-14, 20, 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,392,445 and US 2015/0210769  as applied to s 1-9, 13-14 and 29 above, and further in view of US 2017/0114135 (hereinafter PGPub '135; PTO-892).
Regarding claims 1-9, 13-14 and 29, the teachings of patent ‘445 and PGPub '769 were discussed above.
Regarding claim 20, patent ‘445 teaches SEQ ID NO: 119 which is same amino acid sequence as SEQ ID NO: 78 of instant application (see SCORE for result 1 of SEQ ID NO: 78.rai). Patent ‘445 also teaches SEQ ID NO: 120 which is same amino acid sequence as SEQ ID NO: 79 of instant application (see SCORE for result 1 of SEQ ID NO: 79.rai). 
However, patent ‘445 and PGPub '769 do not teach that the moiety capable of specific binding to PD-1 comprises a VH domain comprising an amino acid sequence of SEQ ID NO: 21 and a VL domain comprising an amino acid sequence of SEQ ID NO: 24.
Regarding claims 11-12 and 20, PGPub '135 teaches a bispecific antibody binding to PD-1 (abstract). PGPub '135 teaches SEQ ID NO: 45 which is same amino acid sequence as SEQ ID NO: 21 of instant application (see SCORE for result 1 of SEQ ID NO: 21.rai). PGPub '135 also teaches SEQ ID NO: 48 which is same amino acid sequence as SEQ ID NO: 24 of instant application (see SCORE for result 1 of SEQ ID NO: 24.rai).
Regarding claims 10 and 36, SEQ ID NO: 21 of instant application comprises SEQ ID NO: 13, 14 and 15. SEQ ID NO: 24 of instant application comprises SEQ ID NO: 16, 17 and 18.

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 9, 13-14 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,392,445  in view of US 2015/0210769 (hereinafter PGPub '769; PTO-892).
	Regarding claim 1, patent ‘445 claims a tumor necrosis factor (TNF) family ligand trimer-containing antigen-binding molecule comprising (a) at least one antigen-binding domain comprising an antibody light chain variable region (VL) and an antibody heavy chain variable region (VH) capable of specific binding to a target cell antigen wherein the target cell antigen is Fibroblast Activation Protein (FAP) and (b) a first and a second polypeptide that are linked to each other by a disulfide bond, wherein the first polypeptide comprises two ectodomains of a TNF ligand family member or a fragment thereof that are connected to each other by a peptide linker and the second polypeptide comprises only one ectodomain of the TNF ligand family member or a fragment thereof, wherein the TNF ligand family member is 4-1BBL and wherein the antigen-binding molecule activates the NFκB signaling pathway (claim 1 of patent ‘445).
	Regarding claim 2, patent ‘445 claims the TNF family ligand trimer-containing antigen-binding molecule of claim 1, further comprising (c) an Fc domain composed of a first and a second subunit wherein the first and the second subunit are capable of stable association with each other (claim 2).
	Regarding claims 3 and 8, patent ‘445 claims the TNF family ligand trimer-containing antigen-binding molecule of claim 1, wherein (i) the first polypeptide comprises an antibody heavy chain constant domain 1 (CH1) or an antibody light chain constant domain (CL) and the second polypeptide contains a CL or CH1 domain, wherein the second polypeptide is linked to the first polypeptide by a disulfide bond between the CH1 and CL domain, and wherein the first polypeptide comprises two 
	Regarding claims 4-6, patent ‘445 claims the TNF family ligand trimer-containing antigen-binding molecule of claim 1, wherein the ectodomain of the TNF ligand family member comprises the amino acid sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:96, SEQ ID NO: 373, SEQ ID NO:374 and SEQ ID NO:375 (claim 5). SEQ ID NO: 96 of patent ‘445 is same amino acid sequence as SEQ ID NO: 5 of instant application (see below for result 1 of SEQ ID NO: 5.rai). SEQ ID NO: 5 of instant application is the amino acid sequence for 4-1BBL (71-248) in elected construct 7.4 (see Table 11, page 134 of instant specification, 4-1BBL portion of SEQ ID NO: 79 and 78; also see Figure 7D).  

Result 1 of SEQ ID NO: 5.rai

    PNG
    media_image1.png
    626
    634
    media_image1.png
    Greyscale


	Regarding claim 7, patent ‘445 claims the TNF family ligand trimer-containing antigen-binding molecule of claim 1, wherein the first polypeptide comprises the amino acid sequence selected from the group consisting of SEQ ID NO:5, SEQ ID NO:97, SEQ ID NO:98 and SEQ ID NO:99 and the second polypeptide comprises the amino acid sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:96, 

result 1 of SEQ ID NO: 10.rai

    PNG
    media_image2.png
    476
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    437
    585
    media_image3.png
    Greyscale

	Regarding claim 13, patent ‘445 claims a tumor necrosis factor (TNF) family ligand trimer-containing antigen-binding molecule comprising (a) a first heavy chain and a first light chain, both comprising a Fab molecule capable of specific binding to a target cell antigen, wherein the target cell antigen is Fibroblast Activation Protein (FAP),
(b) a first peptide comprising two ectodomains of a TNF ligand family member or fragments thereof connected to each other by a first peptide linker fused at its C-terminus by a second peptide linker to a second heavy or light chain, and
(c) a second peptide comprising one ectodomain of the TNF ligand family member fused at its C-terminus by a third peptide linker to a second light or heavy chain,
wherein the TNF ligand family member is 4-1BBL and wherein the antigen-binding molecule activates the NFκB signaling pathway (claim 20).

	Regarding claim 29, patent ‘445 claims a pharmaceutical composition comprising the TNF family ligand trimer-containing antigen-binding molecule of claim 1 and at least one pharmaceutically acceptable excipient (claim 15).
	However, patent ‘445 does not teach at least one moiety capable of specific binding to PD-1.
	Regarding claims 1 and 9, PGPub '769 teaches anti-PD-1 antibody (abstract). PGPub '769 teaches Fab fragment (paragraph 264). PGPub '769 further teaches the anti-PD-1 antibody molecule is administered with a 4-1BB receptor targeting agent (paragraph 187). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of patent ‘445 and PGPub '769 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace antigen binding domain binding to FAP taught by patent ‘445 with PD-1 antibody taught by PGPub '769 in order to arrive at the claimed invention. It is obvious to one of ordinary skill in the art to combine PD-1 antibody and 4-1BBL moiety since the 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 2, 4, 5, 9, 14 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 16, and 21 of copending Application No. 16/186443 (hereinafter application ‘443; US 2019/0248877; PTO-892) in view of US 2015/0210769 (hereinafter PGPub '769; PTO-892).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 1-2, application ‘443 claims a TNF family ligand trimer-containing antibody molecule (claims 1 and 2 of application ‘443).
Regarding claims 4-5, application ‘443 claims a TNF family ligand trimer-containing antibody molecule wherein the TNF ligand family member is 4-1BB (claims 5-6).

Regarding claim 29, application ‘443 claims a pharmaceutical composition comprising the TNF family ligand trimer-containing antigen binding molecule of and at least one pharmaceutically acceptable excipient wherein the TNF family ligand trimer-containing antigen binding molecule comprises: (a) at least one antigen binding moiety capable of specific binding to Tenascin-C (TnC) and (b) a first and a second polypeptide that are linked to each other by a disulfide bond, wherein the antigen binding molecule is characterized in that the first polypeptide comprises two ectodomains of a TNF ligand family member or a fragment thereof that are connected to each other by a peptide linker and in that the second polypeptide comprises only one ectodomain of said TNF ligand family member or a fragment thereof (claim 21).
However, application ‘443 does not teach at least one moiety capable of specific binding to PD-1.
	Regarding claims 1 and 9, PGPub '769 teaches anti-PD-1 antibody (abstract). PGPub '769 teaches Fab fragment (paragraph 264). PGPub '769 further teaches the anti-PD-1 antibody molecule is administered with a 4-1BB receptor targeting agent (paragraph 187). 

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5, 8-9, and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54, 56, 73 and 77 of copending Application No. 16/522391 (hereinafter application ‘391; US2020/0247904; PTO-892) in view of US 2015/0210769 (hereinafter PGPub '769; PTO-892).
This is a provisional nonstatutory double patenting rejection.

	Regarding claims 13-14, application ‘391 claims a method of treating cancer in an individual, wherein the first polypeptide comprising two ectodomains of the TNF family ligand, or fragments thereof, connected to each other by the first peptide linker is fused at its C-terminus by the second peptide linker to a CL domain that is part of a heavy chain, and the second polypeptide comprising only one ectodomain of the TNF family ligand, or fragment thereof, is fused at its C-terminus by the third peptide linker to a CH1 domain that is part of a light chain (claims 73 and 77).
However, application ‘391 does not teach at least one moiety capable of specific binding to PD-1.
	Regarding claims 1 and 9, PGPub '769 teaches anti-PD-1 antibody (abstract). PGPub '769 teaches Fab fragment (paragraph 264). PGPub '769 further teaches the anti-PD-1 antibody molecule is administered with a 4-1BB receptor targeting agent (paragraph 187). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of application ‘391 and PGPub '769 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace antigen binding moiety binding to FAP taught by application ‘391 with PD-1 antibody taught by PGPub '769 in order to arrive at the claimed invention. It is 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	
	

Claims 1-5, 8-9, 13-14 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 20, 22, and 74 of copending Application No. 16/522412 (hereinafter application ‘412; US 2019/0382507; PTO-892) in view of US 2015/0210769 (hereinafter PGPub '769; PTO-892).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 1-5 and 8, application ‘412 claims a tumor necrosis factor (TNF) family ligand trimer- containing antigen-binding molecule comprising: (a) at least one antigen-binding domain comprising an antibody light chain variable region (VL) and an antibody heavy chain variable region (VH) capable of specific binding to a target cell antigen, wherein the target cell antigen is CD19, and (b) a first polypeptide and a second polypeptide that are linked to each other by a disulfide bond, wherein the first 
Regarding claims 13-14, application ‘412 claims a TNF family ligand trimer-containing antigen-binding molecule comprising: (a) a first heavy chain and a first light chain, wherein the first heavy chain and the first light chain taken together comprise a Fab molecule capable of specific binding to a target cell antigen, wherein the target cell antigen is CD19, and a first polypeptide comprising two ectodomains of a TNF family ligand or fragments thereof connected to each other by a first peptide linker and fused at its C-terminus by a second peptide linker to a second heavy chain, and a second polypeptide comprising only one ectodomain of the TNF family ligand or fragment thereof fused at its C-terminus by a third peptide linker to a second light chain, wherein the TNF family ligand is 4-1BBL; or (b) a first heavy chain and a first light chain, wherein the first heavy chain and the first light chain taken together comprise a Fab molecule capable of specific binding to a target cell antigen, wherein the target cell antigen is CD19, and a first polypeptide comprising two ectodomains of a TNF family ligand or fragments thereof connected to each other by a first peptide linker and fused at its C-terminus by a second peptide linker to a second light chain, and a second polypeptide comprising only one ectodomain of the TNF family ligand or fragment thereof fused at its C-terminus by a third peptide linker to a second heavy chain, wherein the TNF family ligand is 4-1BBL (claims 20 and 22).

However, application ‘412 does not teach at least one moiety capable of specific binding to PD-1.
	Regarding claims 1 and 9, PGPub '769 teaches anti-PD-1 antibody (abstract). PGPub '769 teaches Fab fragment (paragraph 264). PGPub '769 further teaches the anti-PD-1 antibody molecule is administered with a 4-1BB receptor targeting agent (paragraph 187). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of application ‘412 and PGPub '769 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace antigen binding moiety binding to CD19 taught by application ‘412 with PD-1 antibody taught by PGPub '769 in order to arrive at the claimed invention. It is obvious to one of ordinary skill in the art to combine PD-1 antibody and 4-1BBL moiety since the combined therapy of PD-1 antibody and 4-1BB targeting agent was already taught by PGPub '769. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-2, 4-7, 9 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 32 of copending Application No. 17/030251 (hereinafter application ‘251; US 2021/0009656; PTO-892) in view of US 2015/0210769 (hereinafter PGPub '769; PTO-892).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 1-2 and 4-7, application ‘251 claims a TNF family ligand trimer-containing antigen binding molecule comprising (a) one Fab domain capable of specific binding to a target cell antigen, (b) a Fc domain composed of a first and a second subunit capable of stable association, and 5(c) a first polypeptide comprising two ectodomains of a TNF ligand family member or fragments thereof that are connected to each other by a peptide linker and a second polypeptide comprising one ectodomain of said TNF ligand family member or a fragment thereof, wherein the first polypeptide is fused at its N-terminus to the C-terminus to one of the subunits of the Fc domain and wherein the second polypeptide is fused at its N-terminus 10to the C-terminus of the other subunit of the Fc domain, wherein the TNF family ligand trimer-containing antigen binding molecule is monovalent for the binding to the target cell antigen, wherein the TNF ligand family member is 4-1BBL (claims 1 and 3-6). SEQ ID NO: 5 and 10 of application ‘251 are same amino acid sequence as SEQ ID NO: 5 and 10 of instant application, respectively (see SCORE for SEQ ID NO: 5.rapbm and SEQ ID NO: 10.rapbm).

However, application ‘251 does not teach at least one moiety capable of specific binding to PD-1.
	Regarding claims 1 and 9, PGPub '769 teaches anti-PD-1 antibody (abstract). PGPub '769 teaches Fab fragment (paragraph 264). PGPub '769 further teaches the anti-PD-1 antibody molecule is administered with a 4-1BB receptor targeting agent (paragraph 187). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of application ‘251 and PGPub '769 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace Fab domain capable of specific binding to a target cell antigen taught by application ‘251 with PD-1 antibody taught by PGPub '769 in order to arrive at the claimed invention. It is obvious to one of ordinary skill in the art to combine PD-1 antibody and 4-1BBL moiety since the combined therapy of PD-1 antibody and 4-1BB targeting agent was already taught by PGPub '769. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: sequence search with SEQ ID NO: 82, 83, 78 and 79 revealed that there is no prior art comprising all of these sequences for elected species construct 7.4 for claim 21 subpart (c). 

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643         


/Brad Duffy/Primary Examiner, Art Unit 1643